DETAILED ACTION
Response to Amendment
The Amendment filed on January 06, 2021 has been entered. Claims 12-26 remain pending in the application, of which claim 22 is withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every 112(b), 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on October 16, 2020. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “wherein the base lines represent two lines which are concave-shaped such that a middle section of the base lines are at least one of bent, arched, curved, or extending toward one another in a direction of the longitudinal center axis, at least in sections” in lines 10-13. However, Paragraph 0046 of the Patent Application Publication of the instant application states that middle sections 180 and 182 of base lines 170 and 172 are linear, and therefore cannot possibly be concave-shaped, arched, or curved as claimed. Thus, the limitation constitutes new matter.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 24 recites the limitation “wherein the base lines are at least one of…arched, curved” in lines 1-2. However, Paragraph 0046 of the Patent Application Publication of the instant application states that middle sections 180 and 182 and end sections 184 and 186 of base lines 170 and 172 are both linear, and therefore cannot possibly be arched or curved as claimed. Thus, the limitation is not properly described in the specification.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 26 recites the limitation “wherein the level curves are lines and are at least one of…arched, curved, or extending toward one another in a direction of the longitudinal center axis, at least in sections” in lines 10-13. However, Paragraph 0046 of the Patent Application Publication of the instant application states that level curves 190 and 192 are parallel to base lines 170 and 172 and that base lines 170 and 172 are linear. Therefore, level curves must also be linear and cannot possibly be arched or curved as claimed. Thus, the limitation is not properly described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "a linear middle section" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the middle section mentioned in claim 12 or a totally new middle section. The limitation would have proper antecedent basis if “a middle section” in line 11 of claim 12 instead read “middle portions”. For examination purposes, the examiner is interpreting the limitation as if “a middle section” in line 11 of claim 12 instead read “middle portions”.
Claims 17 and 18 are rejected as being indefinite because they depend on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15, 16, 19-21, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Okochi et al. (JP 3678965 B2), hereinafter Okochi.
Regarding claim 12, Okochi discloses a hand-held power tool (similar to the hand-held power tool shown in Figure 1 but with 8, 11, and 13 in Figure 1 replaced with 51, 53, and 56 in Figure 5), comprising:
a mechanical striking mechanism (51 and 53 collectively in Figure 5) including a drive shaft (51) for rotatably driving an impactor (53) associated with the mechanical striking mechanism (51 and 53 collectively) (Paragraph 0005 of Machine Translation of JP 3678965 B2);

wherein the base lines (shown circled in Figure 5x below) extend symmetrically with respect to a longitudinal center axis (longitudinal axis of 51) of the hand-held power tool (clear when Figure 5x is viewed in relation to Figure 1), and
wherein the base lines (shown circled in Figure 5x below) represent two lines which are concave-shaped (it is apparent from Figure 5x below that the base lines are concave in the direction of the thicker arrows shown in Figure 5x below) such that middle portions of the base lines (shown circled in Figure 5x below) are extending toward one another in a direction of the longitudinal center axis (longitudinal axis of 51), at least in sections (it is apparent from Figure 5x below that middle portions of the base lines extend diagonally downward toward one another in a vertically-up-to-down direction along the longitudinal axis of 51).

    PNG
    media_image1.png
    921
    1174
    media_image1.png
    Greyscale

Figure 5x: an annotated version of Figure 5(A) of Okochi
Regarding claim 13, Okochi discloses that a driver ball (56 in Figure 5) that engages with at least one entraining recess (55 in Figure 5) that is formed on an inner circumference of a through opening (the through-hole at the center of 53, which is similar to the through-hole at the center of 11 shown in Figure 2) of the impactor (53) is situated in the at least one guide groove (52) of the drive shaft (51) (clear from Figure 1 because 8, 11, 13, and 16 are replaced with 51, 53, 56, and 55 in Figure 5, respectively).
Regarding claim 15, Okochi discloses that the connecting section (shown circled in Figure 5x above) has an enlarged radius (apparent from Figure 5x above).
Regarding claim 16, Okochi discloses that the base lines (shown circled in Figure 5x above) on both sides of the connecting section (shown circled in Figure 5x above) each have a linear middle section (shown circled in Figure 5x above) having a first predefined angle of inclination (shown in Figure 5x above) that is larger than 45° (apparent from Figure 5x above).
Regarding claim 19, Okochi discloses that two level curves (shown circled in Figure 5x above) situated in parallel and spaced apart from each base line (shown circled in Figure 5x above) of the at least one V-shaped guide groove (52) converge into a connecting point (shown circled in Figure 5x above) at an acute angle (shown circled in Figure 5x above) (apparent from Figure 5x above).
Regarding claim 20, Okochi discloses that the at least one of the V-shaped guide groove (52) has a semicircular cross-sectional geometry (clear from Figure 2 because 52 replaces 14 in Figure 2).
Regarding claim 21, Okochi discloses that the at least one entraining recess (55) has a hollow groove shape with a basis line (54a or 54b in Figure 5(B)) that extends corresponding to at least one of the base lines (shown circled in Figure 5x above) (apparent when Figure 5x is viewed in relation to Figure 5(B)).
Regarding claim 23, Okochi discloses that the drive shaft (51) has a hollow cylindrical design, at least in sections (drive shaft 51 is very similar in design to drive shaft 8 in Figures 1 and 2, and it is apparent from Figure 1 that cross sections of the bottom portion of drive shaft 8 shown circled in an annotated version of Figure 1 of Okochi, hereinafter Figure 1x, below, have a hollow cylindrical design; thus cross sections of the bottom portion of drive shaft 51 also have a hollow cylindrical design), and extends coaxially with respect to the longitudinal center axis (longitudinal axis of 51) (apparent from Figure 5(A)).

    PNG
    media_image2.png
    847
    1012
    media_image2.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Okochi
Regarding claim 24, Okochi discloses that the base lines (shown circled in Figure 5x above) are extending away from one another relative to the longitudinal center axis (longitudinal axis of 51), at least in sections (it is apparent from Figure 5x above that the base lines extend diagonally upward away from one another in a vertically-down-to-up direction along the longitudinal axis of 51).
Regarding claim 26, Okochi discloses that the level curves (shown circled in Figure 5x above) are lines (apparent from Figure 5x above) and are bent toward one another in the direction of the longitudinal center axis (longitudinal axis of 51) (it is apparent from Figure 5x above that the two level curves are sloped, i.e. bent, diagonally downward toward one another in the vertically-up-to-down direction along the longitudinal axis of 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Okochi.
Regarding claim 14, Okochi discloses that the connecting section (shown circled in Figure 5x above) between the base lines (shown circled in Figure 5x above) of the at least one V-shaped guide groove (52) has a curvature (apparent from Figure 5x above).
However, Tamura does not disclose: the curvature is semicircular.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have changed the shape of the curvature so that it is semicircular, since it has been held that changing the shape of an object involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in Paragraphs 0010 and 0045 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Okochi discloses that the base lines (shown circled in Figure 5x above) on both sides of the connecting section (shown circled in Figure 5x above) each have a linear middle section (shown circled in Figure 5x above) having a first predefined angle of inclination (α in Figure 5(A)).
However, Okochi does not disclose: the first predefined angle of inclination is larger than 45°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the first predefined angle of inclination larger than 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0046 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 25, Okochi discloses that the base lines (shown circled in Figure 5x above) are at least one of bent, arched, or curved, into the connecting section (apparent from Figure 5x above).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okochi in view of Elger (US 2002/0094907).
Regarding claims 17 and 18, Okochi, as modified for claim 16, teaches all the limitations of the claim as stated above except: wherein the two middle sections are each adjoined by a linear end section having a second predefined angle of inclination that is smaller than 45°; and wherein the first predefined angle of inclination is larger than the second predefined angle of inclination.
Elger teaches that it was known to provide a guide groove (112a’ and 112b’ collectively in Figures 7A and 7B) with two middle sections (shown circled in an annotated version of Figure 7A of Elger, hereinafter Figure 7x, below) each having a first predefined angle of inclination (shown in Figure 7x below), wherein the two middle sections (shown circled in Figure 7x below) are each adjoined by a linear end section (shown circled in Figure 7x below) having a second predefined angle of inclination (shown in Figure 7x below), and wherein the first predefined angle of inclination (shown in Figure 7x below) is larger than the second predefined angle of inclination (shown in Figure 7x below) (apparent from Figure 7x below), in order to provide additional axial travel of an impactor (120 in Figure 4) in a forward drive direction, reduce axial travel of the impactor (120) in a reverse drive direction, and allow a wall (118) of the impactor (120) to be made thicker (Paragraph 0052).

    PNG
    media_image3.png
    579
    612
    media_image3.png
    Greyscale

Figure 7x: an annotated version of Figure 7 of Elger
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Okochi in view of Elger teaches all the limitations of the claim as stated above but does not expressly teach: the second predefined angle of inclination is smaller than 45°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the second predefined angle of inclination smaller than 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0046 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 12-21 and 23-26 have been considered but are moot because the arguments do not apply to the new interpretation (in which the lengths of the base lines have been extended by moving the upper ends of the base lines to the points at which the slope of the periphery of groove 52 changes sign) of Okochi being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731